Title: To James Madison from William Maury, 19 June 1820
From: Maury, William
To: Madison, James


                
                    My Dear Sir,
                    Richmond 19 June 1820
                
                I received, & thank you for your very friendly letter to me at Charleston last year, which set my mind at ease, as you would accept no apology for a Merchants interference with Agriculture.
                This letter relates only to my proper department, it is to ask you to ship your Crop (which I am informed is now in Fredericksburg), on board the Arethusa, a remarkably fine coppered Ship, now loading at Bermuda Hundred to my Fathers address—she will sail 1 August, which will insure its arrival in good order.
                Since my last, I have been over the Upper Counties of Georgia where I met a number of old Virginians. Of course I felt at home, particularly as many were acquainted with my Father, so that I think the old Man would find more pleasure in visiting his Native County than he supposed.
                If you would ask him & offer quarters for himself & Daughter, I really should not be surprized at his coming over on a visit next Spring, she is coming, & as she is the only one, I hardly think he would trust her with any but himself.
                I saw about a fortnight ago a Mr Insinger who told me he had received much pleasure from his trip & visit to yourself & Mrs Madison, to whom pray present my respects, & In hopes of doing that personally in 3 or 4 weeks I have the honor to be With high respect Your obedient servant
                
                    William Maury
                
            